Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous restriction has been maintained.

	
Claim Rejections - 35 USC § 103
Claim(s) 1-3, 7-11, and 13-15 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Oh et al. (1 7 N O V E M B E R 2 0 1 6, VO L 5 3 9, N AT U R E, 4 1 11) in view of Majumdar et al. (US 20130004753).
As to claims 1-3, 7-11, and 13-15, Oh (figures, tables, pg411-421) discloses a FET (comprising the claimed insulation layer and electrodes) comprising a stretchable film comprising a conjugated copolymer of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Oh further teaches the copolymer is soluble in chloroform.  
Oh is silent on the claimed plasticizer and loading . 
In the same area of endeavor for producing FET, Majumdar (abs., claims, examples, 42-43, 62-63, 102) teaches adding plasticizer to conductive polymer coatings.  Majumdar further teaches the plasticizer is well-known in the art. Majumdar further teaches adding dioctyl phthalate (MW=390.1) to cellulose acetate film at 0.1-25 wt% to improve the mechanical strength of the film.  In light of this, one of ordinary skill in the art would obviously recognize to add 0.1-25 wt% of dioctyl phthalate, a well-known plasticizer (Wikipedia, a liquid) to the conductive film composition to improve its mechanical strength.  The loading would be 0.001-0.25 per part of conductive polymer.
Therefore, as to claims 1-3, 7-11, and 13-15, it would have been obvious to one of ordinary skill in the art to have modified the stretchable film composition disclosed by Oh and added the dioctyl phthalate with the loading taught by Majumdar, because the resultant film would yield improved mechanical strength.	
	
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766